5 N.Y.3d 861 (2005)
GORGONIO BALBUENA et al., Appellants,
v.
IDR REALTY LLC et al., Defendants and Third-Party Plaintiffs.
TAMAN MANAGEMENT CORP., Third-Party Defendant-Respondent.
ATTORNEY GENERAL OF THE STATE OF NEW YORK, Intervenor-Appellant.
Court of Appeals of the State of New York.
Submitted November 7, 2005.
Decided November 17, 2005.
Motion by Defense Association of New York, Inc. et al. for leave to file a brief amici curiae on the appeal herein granted and the proposed brief is accepted as filed.